USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC#:

UNITED STATES DISTRICT COURT DATE FILED: Y3fto2a

SOUTHERN DISTRICT OF NEW YORK

 

x
BRIAN FISCHLER, Jndividually and on
behalf of all other persons similarly situated,

Plaintiff, 1:19-cv-08744 (ALC)

-against- ORDER

MEDICI LIVING, INC.,

Defendants.

xX

 

ANDREW L. CARTER, JR., United States District Judge:
The Parties are hereby ORDERED to submit a Joint Status Report to the Court on or
before February 10, 2020.

SO ORDERED.

Dated: February 3, 2020
New York, New York / (Lae ,
oO

ANDREW L. CARTER, JR.
United States District Judge

 
